DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3: “forming a least” should read --forming at least--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "a first more noble metal", “a second more noble metal” and “a less noble metal” in lines 4-5. Noble metals are a known section of the periodic table where each metal has varying degrees of nobility such that they can be ranked by nobility from highest to lowest. However, it is unclear how it is determined to what degree a metal would be more/less noble than another noble metal (e.g. are the noble metals in question the most/least noble relative to the 
Claims 2-10 are also rejected by virtue of their dependency on claim 1. 
Regarding claim 11, the claim recites the limitation "a first more noble metal", “a second more noble metal” and “a less noble metal” in lines 4-5.  Noble metals are a known section of the periodic table where each metal has varying degrees of nobility such that they can be ranked by nobility from highest to lowest. However, it is unclear how it is determined to what degree a metal would be more/less noble than another noble metal (e.g. are the noble metals in question the most/least noble relative to the entire noble metal group or do they differ by means of being more/less noble than only its nearest ranked noble neighbor). Additionally, it is also unclear if the nobility label is in relation to the other metal material selected or the nobility in general/respect to all other noble metals. The nobility of the first metal is unclear, it is unclear if the second more noble metal is more noble than the first metal or if they are of similar nobility, and it is unclear whether the less noble metal is less noble than either or both of the first and second noble metals. For examination purposes, the first and second more noble 
Regarding claim 11, the claim is claiming a device as the claimed invention but recited it as a product-by-process but it is unclear since it could be interpreted as a method of forming, as well (see MPEP § 2173.05(p)), as clarity is needed.  Applicant is reminded that if the device is being claimed then this is seen as a product by process and therefore if the same structure is found the process to obtain that structure is obsolete. See MPEP § 2113. For examination purposes, claim 11 will be examined as a process claim.
Claims 12-19 are also rejected by virtue of their dependency on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates (U.S. Pat. No. 5408744), hereinafter referred to as “Gates”.
Regarding claim 20, Gates discloses an electrophysiology catheter (1, Fig. 1; pacing lead wherein it is capable of electrophysiology use) comprising: 

and at least one electrode (22, Fig. 1) disposed on the body (see electrode 22 disposed on body 10 in Fig. 1), wherein the at least one electrode includes a substrate (23, Fig. 2) consisting essentially of a first noble metal (Col. 7, lines 52-53; platinum is the preferred material for substrate 23) and a porous matrix (Col. 7, line 50; electrode 22 is depicted as a porous platinum) consisting essentially of a second noble metal on the substrate (Col. 7 lines 52-57; although platinum is the preferred material for the electrode and substrate but may additionally include other materials such as platinum, palladium, rhodium, iridium; such that it could comprise 2 noble metals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb (EP 1151726), hereinafter referred to as “Moaddeb”, in view of Daniels et al. (WO 2015/061250), hereinafter referred to as “Daniels”. 
Regarding claims 1 & 11, Moaddeb discloses a method of manufacturing an electrophysiology catheter (10, Fig. 1), and an electrophysiology catheter (10, Fig. 1) formed according to a process comprising: 
formed); 
forming a least one porous electrode ([0019], tip electrode 30 is provided with a porous layer) according to a process comprising: 
forming a substrate of a first more noble metal ([0018], tip electrode 30 is made of a base material having an outer surface and comprising any suitable electrically-conductive material, such as platinum, gold, iridium, etc.); 
and securing the at least one porous electrode (30) to the catheter body (10) ([0017], tip electrode 30 is attached to tip section 14 with polyurethane glue or the like). 
While Moaddeb forms a porous electrode on a substrate of a first more noble metal, Moaddeb fails to disclose a method for forming an alloy comprising a second more noble metal and a less noble metal on the substrate and de-alloying the alloy to form a porous matrix consisting essentially of the second more noble metal.
However, Daniels discloses a bioelectrical sensor comprising a nanoporous gold electrode (60, Fig. 5) formed by:
forming a substrate of a first more noble metal (62, Fig. 5; [0056], apply pure gold to a glass or silica base and the co-sputtered Ag/Au matrix is applied on top of these layers);
forming an alloy ([0056], co-depositing gold with silver) comprising a second more noble metal ([0056], the gold co-deposited with silver) and a less noble metal ([0056], the silver co-deposited with gold) on the substrate (62, Fig. 5); 

Regarding claim 10, Moaddeb discloses a first more noble metal ([0018], tip electrode 30 is made of a base material having an outer surface and comprising any suitable electrically-conductive material, such as platinum, gold, iridium, etc.) but fails to disclose a second more noble metal and that the first more noble metal is the same as the second more noble metal.  
However, Daniels discloses wherein the first more noble metal ([0056], apply pure gold to a glass or silica base and the co-sputtered Ag/Au matrix is applied on top of these layers) is the same as the second more noble metal ([0056], co-depositing gold with silver; where gold is the second more noble metal and is the same as the substrate layer/first more noble metal). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Moaddeb’s electrode to include a second 
Regarding claims 2 & 12, Moaddeb in view of Daniels discloses wherein the first more noble metal and the second more noble metal are selected from the group consisting of gold, platinum, and copper (Daniels: [0056], apply pure gold (the substrate of a first more noble metal) and then co-depositing gold with silver (the alloy of a second more noble metal and a less noble metal); where the first and second more noble metals are both gold). The “consisting of gold, platinum, and copper” is being interpreted as a Markush group (see MPEP § 2117).
Regarding claims 3 & 13, Moaddeb in view of Daniels discloses wherein the less noble metal is selected from the group consisting of silver, zinc, and lead (Daniels: [0056], co-depositing gold with silver, where silver is the less noble metal). The “consisting of silver, zinc, and lead” is being interpreted as a Markush group (see MPEP § 2117).
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Swanson et al. (U.S. Pat. No. 6076012), hereinafter referred to as “Swanson”.
Regarding claims 2 & 12, Moaddeb in view of Daniels disclose wherein the first more noble metal (Daniels: [0056], gold) and second more noble metal (Daniels: [0056], gold) are selected from the group consisting of gold but fails to disclose that the group additionally includes other noble metals such as platinum or copper. 
However, Swanson discloses a catheter assembly (10) wherein the first more noble metal and the second more noble metal are selected from the group consisting of . 
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Miller et al. (U.S. Pub. No. 2016/0353978), hereinafter referred to as “Miller”.
Regarding claims 3 & 13, Moaddeb in view of Daniels discloses wherein the less noble metal is silver (Daniels: [0056], co-depositing gold with silver) but fails to disclose that the less noble metal group also includes zinc or lead. 
However, Miller discloses a device having an optical element with terminals capable of providing electrical energy (Abstract) wherein the less noble metal is selected from the group consisting of silver, zinc, and lead ([0070], the terminal may comprise copper, zinc, lead, and silver, or aluminum). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the less noble metal group of Moaddeb in view of Daniels to include lead and zinc as stated by Miller as it would be obvious to choose from similar noble metals to be used in the same way to yield the predictable result of having an alloy with a more and less noble metal as seen in Daniels.  
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Pushpala et al. (U.S. Pub. No. 2014/0275897), hereinafter referred to as “Pushpala”.
Regarding claims 4 & 14, Moaddeb in view of Daniels discloses wherein forming the alloy comprises co-depositing ([0056], co-depositing gold with silver) the second more noble metal ([0056], gold) and the less noble metal ([0056], silver) on the substrate (62, Fig. 5) via co-sputtering but fails to disclose that the co-deposition is done via electrochemical plating.
However, Pushpala discloses a microsensor with a substrate and conductive layer (Abstract; [0028], wherein the conductive layer can include platinum or gold-based materials) wherein the conductive layer is applied via electrochemical plating ([0052], the plating can be applied using chemical or electrochemical plating). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the co-sputtering step of Moaddeb in view of Daniels to the electrochemical plating of Pushpala such that the layer has a tunable thickness (Pushpala: [0071]).  Additionally, it would only be exchanging one known method of co-deposition for another as they yield the same result of a co-deposited alloy.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Krom et al. (U.S. Pub. No. 2013/0096555), hereinafter referred to as “Krom”.
Regarding claims 5 & 17, Moaddeb in view of Daniels discloses wherein forming the alloy comprises co-depositing ([0056], co-depositing gold with silver) the second more noble metal ([0056], gold) and the less noble metal ([0056], silver) on the substrate (62, Fig. 5) via co-sputtering but fails to disclose that the co-deposition is done via electroless plating.
However, Krom discloses an apparatus for dissipating an electrical charge (Abstract) wherein the conductive layers (202, Fig. 2B; [0041], wherein the layers may be copper, gold, etc.) are applied via electroless plating ([0041], via plating (e.g., electrolytic or electroless plating)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the co-sputtering of Moaddeb in view of Daniels to the electroless plating of Krom such that the conductive layer would be deposited to yield a similar outcome (e.g. functional equivalence) and it would be obvious to choose another known deposition method known in the art to yield a predictable result. 
Claims 6-7 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of McDaniel (U.S. Pat. No. 9089339), hereinafter referred to as “McDaniel”.
Regarding claims 6 & 15, Moaddeb in view of Daniels discloses wherein forming the alloy comprises co-depositing ([0056], co-depositing gold with silver) the second more noble metal ([0056], gold) and the less noble metal ([0056], silver) on the substrate (62, Fig. 5) via co-sputtering but fails to disclose that the co-deposition is done via physical vapor deposition.
physical or chemical). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the co-sputtering of Moaddeb in view of Daniels to the physical vapor deposition of McDaniel for the purpose of creating a biocompatible layer that is between approximately 0.05 mm and 1 mm in thickness (McDaniels: Col. 6, lines 5-6 & 11-12;). Additionally, it would only be exchanging one known method of co-deposition for another as they yield the same result of a co-deposited alloy but with subtle differences such as the resultant thickness.
Regarding claims 7 & 16, Moaddeb in view of Daniels discloses wherein forming the alloy comprises co-depositing ([0056], co-depositing gold with silver) the second more noble metal ([0056], gold) and the less noble metal ([0056], silver) on the substrate (62, Fig. 5) via co-sputtering but fails to disclose that the co-deposition is done via chemical vapor deposition.
However, McDaniel discloses and EP catheter with a tip electrode (Abstract) with an outer layer (62; Col. 6, lines 5-6, where the outer layer is gold, platinum, or an alloy thereof) that may be applied via chemical vapor deposition (Col. 6, lines 12-14; outer layer 62 may be applied by known electroplating or other deposition processes such as vapor deposition--physical or chemical). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the co-sputtering of Moaddeb in view of Daniels to the chemical vapor deposition of McDaniel for the purpose of creating .
Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Kerzenmacher, S. et al. (“Raney-platinum film electrodes for potentially implantable glucose fuel cells. Part 1: Nickel-free glucose oxidation anodes”, Journal of Power Sources, 195(2010), pp. 6516-6519), hereinafter referred to as “Kerzenmacher”.
Regarding claims 8 & 18, Moaddeb in view of Daniels discloses wherein forming the alloy comprises co-depositing ([0056], co-depositing gold with silver) the second more noble metal ([0056], gold) and the less noble metal ([0056], silver) on the substrate (62, Fig. 5) via co-sputtering but Moaddeb in view of Daniels fails to disclose that the alloy is formed by applying a layer of the less noble metal to a layer of the second more noble metal and heating the layer of the less noble metal and the layer of the second more noble metal to allow inter-diffusion of the less noble metal and the second more noble metal. 
However, Kerzenmacher discloses a method of fabricating film electrodes (Abstract) wherein forming the alloy comprises:
applying a layer of the less noble metal to a layer of the second more noble metal (see 2.1. Fabrication of Raney-platinum anodes, Fig. 2 panel 1; wherein the less noble metal is shown as zinc and the second more noble metal is platinum); 

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the alloy formation of Moaddeb in view of Daniels with the inter-diffusion method of Kerzenmacher for the purpose of creating electrodes with good biocompatibility and resistance against hydrolytic and oxidative attack (Kerzenmacher: Abstract). 
Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Daniels as applied to claim 1 above, and further in view of Liu, H. et al. (“High surface area nanoporous platinum: facile fabrication and electrocatalytic activity”, Nanotechnology, 17(2006), pp. 2167), hereinafter referred to as “Liu”.
Regarding claims 9 & 19, Moaddeb in view of Daniels discloses wherein the de-alloying the alloy ([0056], gold & silver) comprises removing the less noble metal ([0056], silver) from the alloy but fails to disclose that the de-alloying comprises electrochemically dissolving the less noble metal. 
However, Liu et al. discloses nanoporous platinum films for use in biosensors wherein de-alloying the alloy (Abstract, platinum & copper) comprises electrochemically dissolving the less noble metal (copper) from the alloy (Abstract). Therefore, it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bussard et al. (US 4440178): porous electrode lead, Hoffmann et al. (US 5534022): porous electrode defibrillator, Phan (WO 0168173): porous electrode for ablation, Nelson et al (EP 1181896): porous electrode for ablation, Vanney et al (US 20040143254): porous electrode for diagnosing and treating atrial fibrillation, Whayne (US 7063682): porous electrode for ablation, Drysen (US 7857809): porous electrode for ablation, Plaza (US 8262653): porous electrode for an irrigated catheter, Schouenbord (US 20150151107): microelectrode made of noble metals that may be porous, and Papaioannou et al. (US 20160184008): porous electrode made of noble metals for ablation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571). The examiner can normally be reached on M-F from 8:30 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794